DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 03/15/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

Rejoinder
Claim 1, 15, 24 allowable. Claims 7-8, 19-21, are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 12/15/2021, is hereby withdrawn, therefore the species of claims 7-8, 19-21 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-12, 14-21, 23-28 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1, 15, 24 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1:
The prior art of record does not teach “A geothermal heat mining system, including: a single primary borehole in a geothermal reservoir extending from a surface; a primary fluid loop comprising a cold working fluid line leading from the surface into the primary borehole and a hot working fluid line coming out of the primary borehole in combination with a downhole heat mining device to control a rate of heat transfer from the secondary fluid loop to the primary fluid loop by selectively controlling fluid flow through the primary fluid loop, the secondary fluid loop, or both, wherein the downhole heat mining device further comprises a processor integrated in the heat mining device to generate control signals to selectively control the fluid flow and includes a cooling device to maintain the processor at a safe operating temperature.” as claimed in claim 1, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Regarding Claim 15:
The prior art of record does not teach “A downhole geothermal heat mining device including: a device body shaped to be lowered down a primary borehole; a cold working fluid inlet connectable to a cold working fluid line that leads down the primary borehole; a hot working fluid outlet connectable to a hot working fluid line that leads up the primary borehole, in combination with wherein the controller controls the rate of heat transfer by selectively controlling fluid flow through the primary fluid loop, the secondary fluid loop, or both; and a processor integrated in the heat mining device to generate control signals to selectively control the controller and includes a cooling device to maintain the processor at a safe operating temperature.” as claimed in claim 15, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
Regarding Claim 24:
The prior art of record does not teach “A geothermal heat mining method, forming a single primary borehole; placing a geothermal heat mining device downhole in the primary borehole; forming a primary fluid loop comprising a cold working fluid line leading into the primary borehole and a hot working fluid line coming out of the primary borehole; forming a secondary fluid loop located down the primary borehole in combination with controlling a rate of heat transfer from the secondary fluid loop to the primary fluid loop by selectively controlling fluid flow through the primary fluid loop, the secondary fluid loop, or both; and cooling a processor integrated in the heat mining device to a safe operating temperature to generate control signals to selectively control the fluid flow.” as claimed in claim 24, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
April 11, 2022